Citation Nr: 1425222	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than October 23, 2007, for the award of a 40 percent evaluation for service-connected type II diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected type II diabetes mellitus prior to October 23, 2007.

3.  Entitlement to an initial evaluation in excess of 40 percent for service-connected type II diabetes mellitus since October 23, 2007.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity prior to April 30, 2012.

5.  Entitlement to an initial evaluation in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity since April 30, 2012, involving paralysis of the right sciatic nerve.

6.  Entitlement to an initial separate compensable evaluation for service-connected peripheral neuropathy of the right lower extremity since April 30, 2012, involving paralysis of the right anterior crural (femoral) nerve.

7.  Entitlement to an initial compensable evaluation for service-connected erectile dysfunction.

8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected myocardial infarction from January 1, 2006, to May 11, 2007, and in excess of 10 percent from July 1, 2007.

9.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and to service-connected type II diabetes mellitus, myocardial infarction, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.  Service in the Republic of Vietnam is indicated by the record.
    
This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded hearings before decision review officers (DROs) in March 2007 and August 2010 during which he and his spouse testified.  Transcripts of these proceedings have been associated with the claims file.

In a May 2005 rating decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent disability rating effective November 24, 2003.  In a June 2005 statement, the Veteran indicated that there was a possible appeal and in a June 2006 statement, he filed a notice of disagreement.  The RO accepted the notice of disagreement as timely filed in light of the June 2005 statement and sought clarification on the nature of the notice of disagreement.  A January 2007 rating decision reflects that the RO accepted the June 2006 statement as a new claim for an increased rating for type II diabetes mellitus.  Given that the RO accepted that the appellant filed a timely notice of disagreement with the May 2005 rating decision and accepted the June 2006 statement as a claim for an increased rating for type II diabetes mellitus, the Board finds that the Veteran filed a timely notice of disagreement with the initial assignment of a 20 percent disability rating for type II diabetes mellitus.

In March 2012, the Board remanded the claims for further development.  In September 2013, the Board adjudicated various effective date issues and, in particular, granted an effective date of June 17, 2005, for the grant of service connection for coronary artery disease (now classified as myocardial infarction).  The Board remanded the increased rating issues and the service connection issue for further development.  

In a September 2013 rating decision, the Appeals Management Center (AMC) assigned a 100 percent disability rating for coronary artery disease (now classified as myocardial infarction) for the period from June 17, 2005, to September 9, 2005, pursuant to 38 C.F.R. § 4.30 (2013).  Previously, the effective date for the grant of service connection for the heart disease was September 10, 2005, and a 100 percent disability rating had been assigned for the period from September 10, 2005, to December 31, 2005, pursuant to 38 C.F.R. § 4.30.

In an April 2014 hearing memorandum, the representative raised a new theory of entitlement for service connection for hypertension - secondary to service-connected PTSD.

In light of the above, the issues are as stated on the title page.

The Board's review includes the electronic and paper records.

The issues of entitlement to an increased rating for coronary artery disease (now classified as myocardial infarction) and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 2, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of entitlement to an effective date earlier than October 23, 2007, for the award of a 40 percent evaluation for service-connected type II diabetes mellitus is requested.

2.  The weight of evidence shows that from November 24, 2003, to March 14, 2007, the type II diabetes mellitus was not manifested by all of the following: requiring insulin, restricted diet, and regulation of activities.

3.  The evidence is equipoise as to whether from March 15, 2007, to October 22, 2007, the type II diabetes mellitus was manifested by all of the following: requiring insulin, restricted diet, and regulation of activities.

4.  The weight of evidence shows that diabetes mellitus has not been manifested at any time during the course of the appeal by all of the following: requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

5.  The weight of evidence shows that from June 12, 2006, to March 18, 2007, the peripheral neuropathy of the right lower extremity was not manifested by incomplete moderate paralysis of the right sciatic nerve or any impairment of the right anterior crural (femoral) nerve.

6.  The evidence is equipoise as to whether from March 18, 2007, to April 29, 2012, the peripheral neuropathy of the right lower extremity was manifested by incomplete moderate paralysis of the right sciatic nerve; peripheral neuropathy of the right lower extremity was not manifested by any impairment of the right anterior crural (femoral) nerve during this period.

7.  The weight of evidence shows that since April 30, 2012, the peripheral neuropathy of the right lower extremity has not been manifested by incomplete moderately severe paralysis of the right sciatic nerve.

8.  The weight of evidence shows that since April 30, 2012, the peripheral neuropathy of the right lower extremity has been manifested by incomplete moderate paralysis of the right anterior crural (femoral) nerve.

9.  The weight of evidence shows that the Veteran has not had a penile deformity at any time since June 12, 2006.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an effective date earlier than October 23, 2007, for the award of a 40 percent evaluation for service-connected type II diabetes mellitus by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  From November 24, 2003, to March 14, 2007, the criteria for an initial disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

3.  Resolving doubt in the Veteran's favor, from March 15, 2007, the criteria for an initial 40 percent disability rating, but not greater, for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913.

4.  From June 12, 2006, to March 17, 2007, the criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8526 (2013).

5.  Resolving doubt in the Veteran's favor, from March 18, 2007, to April 30, 2012, the criteria for an initial disability rating of 20 percent, but no greater, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8526.

6.  Since April 30, 2012, the criteria for an initial disability rating  in excess of 20 percent for peripheral neuropathy of the right lower extremity involving the right sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

7.  Since April 30, 2012, the criteria for an initial separate disability rating of 20 percent, but no greater, for peripheral neuropathy of the right lower extremity involving the right anterior crural (femoral) nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.25, 4.124a, Diagnostic Code 8526.

8.  Since June 12, 2006, the criteria for an initial compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date earlier than October 23, 2007, for the award of a 40 percent evaluation for service-connected type II diabetes mellitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the issue of entitlement to an effective date earlier than October 23, 2007, for the award of a 40 percent evaluation for service-connected type II diabetes mellitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an effective date earlier than October 23, 2007, for the award of a 40 percent evaluation for service-connected type II diabetes mellitus and it is dismissed.


II.  Veterans Claims Assistance Act of 2000 for the other adjudicated claims

The Veteran's claims arise from his disagreement with the initial evaluations of the disabilities on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in August 2006 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  Pursuant to the September 2013 remand, the AMC asked the Veteran in a September 2013 correspondence to identify treatment for his diabetes mellitus, peripheral neuropathy of the right lower extremity, and erectile dysfunction.  These claims were most recently readjudicated in a supplemental statement of the case issued in December 2013.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service and VA treatment records and afforded him VA examinations for his diabetes mellitus, peripheral neuropathy of the right lower extremity, and erectile dysfunction, to include pursuant to the two Board remands.  The appellant submitted private treatment records.  Pursuant to the March 2012 Board remand, the AMC obtained Social Security Administration records pertaining to the Veteran's claim for Social Security disability benefits.

A report of an April 2005 VA examination reflects that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected diabetes mellitus.  Reports of January 2007, June 2007 and April 2012 VA examinations indicates that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected diabetes mellitus and peripheral neuropathy of the right lower extremity.  A report of an October 2013 VA examination shows that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected erectile dysfunction.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, to include the discussion of the post-remand examinations, VA complied with the directives of the March 2012 and September 2013 remands.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

III.  Diabetes mellitus

A 20 percent disability rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hyperglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007), the United States Court of Appeals for Veterans Claims (the Court) held that for a 40 percent disability rating under Diagnostic Code 7913, restriction of activities means that a veteran is required to avoid strenuous occupational and recreational activities.  The Court further held that medical evidence is necessary to show a restriction of activities.  Id. at 364.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2005 rating decision, the RO granted service connection for diabetes mellitus effective November 24, 2003, and assigned a 20 percent disability rating under Diagnostic Code 7913 effective that same date.  The Veteran and his representative have argued that he has had restriction of activities and hypoglycemic episodes and that thus a higher rating is warranted on a schedular or extraschedular basis.

The weight of evidence shows that from November 24, 2003, to March 14, 2007, the type II diabetes mellitus was not manifested by all of the following: requiring insulin, restricted diet, and regulation of activities.

The April 2005 VA examination report reflects that the Veteran was working 30 hours a week as a machinist/operator.  There was no evidence of ketoacidosis, much less evidence of a hospitalization for ketoacidosis.  The appellant had hypoglycemic reactions every other day but no hospitalizations for such episodes.

While VA medical professionals provided notes excusing the Veteran from work during the period from August to October 2005, these authorizations to miss work for medical reasons pertained to treatment for cardiac symptomatology.

At the January 2007 VA examination, the Veteran denied any hospitalizations for diabetes, ketoacidosis, or hypoglycemia or episodes of ketoacidosis, even though he had had hypoglycemia episodes ranging in frequency from daily to a couple of times a week.  He indicated that he tried to follow a restricted diet, but he denied any restriction of activities due to his diabetes.  In particular, the appellant stated that he was still employed as a machine operator and that his low blood sugars only affect his job to the extent that when he experiences a hypoglycemic episode, he will shut down his machine to go and eat.  The examiner stated that his diabetes control was not so tenuous that he must avoid strenuous occupational and recreational activities because of its adverse impact on blood sugar levels.  It was also noted that he only sees his diabetic care provider every three to six months.

The Veteran and his spouse are competent to report his symptomatology of hypoglycemia, and the Board finds them credible.  That said, as the Court has noted, medical evidence is required to show restriction of activities due to diabetes mellitus.  Camacho, 21 Vet. App. at 364.  Moreover, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between diabetes mellitus and restriction of activities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board places great weight on the finding of the January 2007 VA examiner as to whether the Veteran had restriction of activities, especially since it is medical evidence addressing the criteria.  As the weight of the evidence is against a finding of a restriction of activities prior to March 15, 2007, a rating in excess of 20 percent for this period must be denied.  

A March 15, 2007 VA treatment record reveals that the appellant reported that he had occasional episodes of hypoglycemia resulting in sweating.  Another March 2007 VA treatment record reflects that the Veteran's spouse reported that he needed a glucose tablet.  It was noted in the record that he was having hypoglycemic attacks, especially at work, and needs to carry glucose.  These treatment records are the first medical evidence suggesting a worsening of the severity of the Veteran's diabetes mellitus since the January 2007 VA examination.

The June 2007 VA examiner stated that the Veteran was restricted in his ability to perform strenuous activities because during the day he gets dizzy while working and his blood sugar gets low.  In a September 2007 statement, the appellant's treating physician indicated that he had regulated activity.  Specifically, the doctor stated that the appellant was at high risk for hypoglycemia with prescribed exercise as diabetic medications can cause his blood sugar to fall to dangerous levels.  Although this statement was received on October 23, 2007, the current effective date for the 40 percent disability rating, the statement was dated September 27, 2007.  The June 2007 VA examination report and the September 2007 statement are medical evidence that the claimant was required to avoid strenuous occupational and recreational activities.

Given that there is medical evidence starting on March 15, 2007, showing a worsening of the Veteran's diabetes mellitus and medical evidence of a restriction of activities by the time of the June 2007 VA examination, the Board finds that the evidence is equipoise as to whether for the entire period from March 15, 2007, to October 22, 2007, the type II diabetes mellitus was manifested by all of the following: requiring insulin, restricted diet, and regulation of activities.  Accordingly, the Board concludes that a 40 percent disability rating from March 15, 2007 is warranted. 

The next matter is whether since March 15, 2007, the diabetes mellitus has been manifested by all of the following: requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The medical evidence shows that he did not see his diabetic care providers twice a month for his hypoglycemic reactions.  While the June 2007 VA examiner noted the Veteran's history of hypoglycemia, the examiner noted that there was no history of hospitalizations associated with diabetes and that there were no episodes of ketoacidosis.  The April 2012 VA examiner noted that the claimant visits his diabetic care provider less than two times a month for episodes of ketoacidosis or hypoglycemic reactions.  The April 2012 VA examiner indicated that there were no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The April 2012 VA examiner also stated that the Veteran did not have a progressive unintentional weight loss attributed to diabetes mellitus or a progressive loss of strength due to diabetes mellitus.  Without episodes of ketoacidosis or hypoglycemic reactions with one or more hospitalizations a year or twice a month visits to a diabetic care provider, the Board concludes that the criteria for a rating in excess of 40 percent have not been met at any time during the course of the appeal.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected diabetes mellitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - requiring insulin and oral hypoglycemic agents, restricted diet, and regulation of activities - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The medical evidence shows that the diabetes mellitus has restricted his work activities.  A VA psychologist assessing the Veteran's determination of eligibility and entitlement to vocational rehabilitation benefits noted in a March 2008 report that the appellant's service-connected disabilities limit his capacity for work activities that require physical capabilities, such as physical exertion, standing, walking, climbing, and lifting.  As to the Veteran's employment impairment from his diabetes mellitus alone as opposed to his employment impairment from his diabetes mellitus, peripheral neuropathy of the right lower extremity, and residuals of a myocardial infarction combined, the Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

IV.  Peripheral neuropathy of the right lower extremity 
      
Diagnostic Code 8520 rates neuropathy associated with the sciatic nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Diagnostic Code 8526 rates neuropathy associated with the anterior crural (femoral) nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of anterior crural (femoral) nerve.  A 30 percent rating requires evidence of severe incomplete paralysis of anterior crural (femoral) nerve.  A 40 percent rating requires evidence of complete paralysis.  When there is complete paralysis, there is paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 . It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A note regarding peripheral neuropathy of the upper extremities provides that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  There is no such note regarding rating peripheral neuropathy of the lower extremities.  See 38 C.F.R. § 4.124a.

In a January 2007 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity effective June 12, 2006, and assigned a 10 percent disability rating effective that same date under Diagnostic Code 8520.  Since an April 2012 VA examination shows involvement of both the right sciatic and anterior crural (femoral) nerves, the Board will consider whether these two nerves should be separately rated.

The weight of evidence shows that from June 12, 2006, to March 18, 2007, the peripheral neuropathy of the right lower extremity was not manifested by incomplete moderate paralysis of the right sciatic nerve or any impairment of the right anterior crural (femoral) nerve.

The January 2007 VA examiner diagnosed very early diabetic peripheral neuropathy of the right foot that was manifested by an abnormal sensation in the right foot and a normal neurologic exam.  More specifically, deep tendon reflexes were two plus at the right patellar and Achilles tendons and strength was 5/5 in the right lower extremity.  There was no evidence of muscle wasting or atrophy.  The Veteran's joints were unaffected by his peripheral neuropathy and thus no painful motion or limitation of motion of any of his joints due to diabetic peripheral neuropathy.  Sensation was intact to monofilament testing in the right foot, and vibration sense was intact in the right foot.  Cold sensation was intact in the right foot.

A March 15, 2007, VA treatment record reflects that the Veteran reported that his right foot feels like a piece of paper is stuck to the bottom of his foot.  The sensory examination was normal with brush, and there were no other abnormalities seen on the foot.  Moreover, the January 2007 VA examination report and the March 15, 2007 VA treatment records do not show any involvement of the right anterior crural (femoral) nerve.  

In light of the foregoing, the Board concludes that the criteria for a rating in excess of 10 percent are not met prior to March 18, 2007.  

With respect to the period after March 18, 2007, March 21, 2007, VA treatment records show that the appellant's wife called and reported that he had had intermittent numbness in the right foot when barefoot for the past three days.  She also reported that this feeling of numbness was unlike prior symptomatology.

The Veteran and his spouse are competent to report his neurological symptomatology of the right foot, and the Board finds them credible.  Thus, there is competent evidence of a worsening of the peripheral neuropathy of the right lower extremity starting on March 18, 2007, three days prior to it being reported on March 21, 2007.  

An April 2007 VA podiatry consult shows that the Veteran reported that his symptomatology had progressed from a sensation of a piece of paper being stuck to the bottom of his right foot to numbness, which he notices it most when barefoot.  Pedal sensation to monofilament was intact to the right toes.  A June 2007 VA treatment record reflects that the appellant was complaining of numbness at the bottom of his right foot.  His treating physician offered to prescribe medication to alleviate his symptoms.

In October 2007, the Veteran underwent a VA nerve conduction study and electromyography.  Physical examination revealed normal strength in the right lower extremity but reduced sensation in the right foot.  The conclusion of the testing was that the findings were consistent with diabetic neuropathy in the right lower extremity that was mild to unreported.  This conclusion is medical evidence that the peripheral neuropathy of the right lower extremity was more than just mild in severity since the conclusion contains the preposition "to."  

Given the increase in symptomatology starting on March 18, 2007, and the undefined but more than mild finding from the October 2007 nerve conduction study and electromyography, the evidence is equipoise as to whether from March 18, 2007, to April 29, 2012, the peripheral neuropathy of the right lower extremity was manifested by incomplete moderate paralysis of the right sciatic nerve.  Notably, the VA treatment records show no involvement of the right anterior crural (femoral) nerve.  Thus, the weight of evidence shows that from March 18, 2007, to April 29, 2012, the peripheral neuropathy of the right lower extremity was not manifested by any impairment of the right anterior crural (femoral) nerve.

The VA treatment records starting in March 2007 do not show any evidence of severe incomplete paralysis of the right sciatic nerve.  The Board places great weight on the April 2007 VA treatment record showing that pedal sensation to monofilament was intact to the right toes.

The April 30, 2012, VA examination report shows that the examiner indicated that both the right sciatic and anterior crural (femoral) nerves were affected by the peripheral neuropathy of the right lower extremity and that both nerves were manifested by incomplete moderate paralysis.  Therefore, the weight of evidence shows that since April 30, 2012, the peripheral neuropathy of the right lower extremity has been manifested by incomplete moderate paralysis of the right anterior crural (femoral) nerve.

Turning to whether either nerve has been manifested by severe incomplete paralysis, the examiner did not describe the severity in either nerve as severe in nature.  The Veteran's symptoms were no complaints of constant or intermittent pain, parasthesias, or dysesthesias.  His only complaint was mild numbness.  The muscle strength in the right lower extremity was 5/5 in knee extension, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were 1+ (hypoactive) in the right knee but 2+ (normal) in the right ankle.  Light touch/monofilament testing for the right lower extremity was normal in the right thigh/knee and right ankle/lower leg but absent in the right foot/toes.  Position sense was normal in the right lower extremity.  Vibration sensation was decreased in the right lower extremity, and there was no muscle atrophy in the right lower extremity.  The Veteran had trophic changes attributed to diabetic peripheral neuropathy - specifically, loss of hair on the right lower leg and toes as well as smooth and shiny skin over the right toes.  While the Board gives weight to the abnormal findings on the physical examination, it gives greater weight to the examiner's overall conclusion as to the severity of paralysis of both the right sciatic and anterior crural (femoral) nerves and the many normal findings on physical examination.  The weight of evidence shows that since April 30, 2012, the peripheral neuropathy of the right lower extremity has not been manifested by incomplete moderately severe paralysis of the right sciatic nerve or the right anterior crural (femoral) nerve.

Turning to extraschedular consideration and with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected peripheral neuropathy of the right lower extremity are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - numbness and some decreased or absent sensation - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.    A VA psychologist assessing the Veteran's determination of eligibility and entitlement to vocational rehabilitation benefits noted in a March 2008 report that the appellant's service-connected disabilities limit his capacity for work activities that require physical capabilities, such as physical exertion, standing, walking, climbing, and lifting.  As to the Veteran's employment impairment from his peripheral neuropathy of the right lower extremity alone as opposed to his employment impairment from his diabetes mellitus, peripheral neuropathy of the right lower extremity, and residuals of a myocardial infarction combined, the Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

V.  Erectile dysfunction

A 20 percent disability rating is warranted for a penile deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A 30 percent disability rating is warranted for removal of half or more of the penis.  38 C.F.R. § 4.115b, Diagnostic Code 7520 (2013).  A 20 percent evaluation is warranted for removal of the glans of the penis.  38 C.F.R. § 4.115b, Diagnostic Code 7521 (2013).

In a January 2007 rating decision, the RO granted service connection for erectile dysfunction effective June 12, 2006, and assigned a noncompensable (zero percent) disability rating effective that same date under Diagnostic Code 7522.

In order to receive a compensable under Diagnostic Code 7522 rating there must not only be erectile dysfunction, but also be competent evidence of a penile deformity.  A review of the VA and private treatment records, as well as the October 2013 VA examination report, reveals that since June 12, 2006, no deformity has been shown. 

Though a 2007 VA treatment record notes that one of the service-connected disabilities is a deformity of the penis, that treatment record does not provide a basis for that notation.  Therefore, the Board places little weight on that notation.  

The October 2013 VA examination report shows that a physical examination of the penis revealed that it was normal.  The examiner opined that the Veteran's erectile dysfunction is manifested by the subjective complaints of symptomatology by him without any deformity of the penis and/or removal of half or more of his penis or glans of his penis.  The Board places great weight on the October 2013 VA examination report since it contains a physical examination of the penis.

As to extraschedular consideration and with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected erectile dysfunction are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - erectile dysfunction with a lack of penile deformity - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (k) due to loss of use of a creative organ.  Hence, his erectile dysfunction is already compensated.  Additional compensation requires evidence of a deformity of the penis itself, not a deformity of erectile power.

The Board concludes that the preponderance of the evidence is against assigning an initial compensable rating for erectile dysfunction.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

The appeal of the issue of entitlement to an effective date earlier than October 23, 2007, for the award of a 40 percent evaluation for service-connected type II diabetes mellitus is dismissed.

Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus prior to March 15, 2007, is denied.

An initial 40 percent disability rating, but not higher, from March 15, 2007, is granted for type II diabetes mellitus, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent prior to March 18, 2007, for peripheral neuropathy of the right lower extremity is denied.

An initial 20 percent disability rating, but not higher, from March 18, 2007, to April 29, 2012, is granted for peripheral neuropathy of the right lower extremity, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent since April 30, 2012, for peripheral neuropathy of the right lower extremity involving the right sciatic nerve is denied.

An initial 20 percent disability rating, but not higher, since April 30, 2012, is granted for peripheral neuropathy of the right lower extremity involving the right anterior crural (femoral) nerve, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable rating for erectile dysfunction is denied.


REMAND

Although an August 2013 VA examiner opined that it was not at least as likely as not that the Veteran's hypertension was related to in-service herbicide exposure, the examiner did not provide a rationale for that opinion.  Moreover, the representative has now raised the question of whether the hypertension was caused or aggravated by the service-connected PTSD.  In addition, the Veteran underwent a triple bypass surgery at the Ann Arbor VA Medical Center in May 2013, which suggests a worsening of his service-connected heart disease since the last VA examination regarding his heart in April 2012.  Therefore, another VA examination is necessary.

The RO and AMC have obtained treatment records from Ann Arbor VA Medical Center up to September 2006.  A December 2007 VA treatment record from the Grand Rapids VA Outpatient Clinic notes that the cardiology consults are done at the Ann Arbor VA Medical Center.  Furthermore, in an October 2013 statement, the Veteran reported treatment at Ann Arbor VA Medical Center from April to July 2013.  The AOJ should attempt to obtain additional records from the Ann Arbor VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his heart disease, hypertension, and PTSD, and obtain any identified records.  Regardless of the claimant's response, obtain all records from the Ann Arbor VA Medical Center from September 2006 to the present, to include records from April to July 2013, pertaining to treatment of heart disease and hypertension, as well as any additional records from the Battle Creek VA Medical Center and Grand Rapids VA Outpatient Clinic from December 2013 to the present pertaining to treatment of heart disease, hypertension, and PTSD.

2.  Thereafter, schedule the Veteran for an examination to determine the current severity of his coronary artery disease and residuals of myocardial infarctions and to address the nature of the hypertension.  

The claims folder must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his coronary artery disease, residuals of myocardial infarctions, and hypertension.  

Hypertension

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the hypertension is related in-service herbicide exposure.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the Veteran's currently diagnosed hypertension is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected PTSD.  

(c)  If the examiner finds that hypertension is aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


